Citation Nr: 1456379	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-25 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Addison's disease, to include adrenal hypofunction as secondary to panhypopituitarism.

2.  Entitlement to service connection for a thyroid disorder, to include hypothyroidism, to include as secondary to Addison's disease or panhypopituitarism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served from September 1961 to September 1964 and from September 1964 to August 1966.  

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for Addison's disease, and determined that new and material evidence to reopen the claim for service connection for hypothyroidism had not been received.  The Board Remanded the claims in January 2014.  

When a claimant seeks service connection for a specific disorder, the claim encompasses the symptoms the claimant relates to the disorder, regardless of the medical diagnosis or label assigned for those symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In accordance with Clemons, the appeals for service connection for Addison's disease and thyroid hypofunction are recharacterized to include a claim for service connection for each disability as due to panhypopituitarism.

The Veteran's claims file is electronic, and the Virtual VA and VBMS electronic files were reviewed in preparation for this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, a VA examiner opined that since the Veteran was diagnosed with Addison's disease in 1991, some 25 years after the Veteran's 1966 service discharge, the disorder was less than likely related to service.  The examiner did not indicate why this passage of time of time made it less than likely that the Addison's disease was incurred in or as a result of the Veteran's service.  The examiner did not, for example address the Veteran's contention that it takes many years for adrenal gland tissue to lose its function after an injury or disease.  

The examiner who provided the March 2014 stated that it was less than likely that dysuria, gonococcal urethritis, and strep throat treated in service in 1964 and 1965 were linked to the Veteran's Addison's disease and thyroid disease, because those disorders were due to panhypopituitarism.  However, the examiner did not discuss the likelihood that dysuria, gonococcal urethritis, strep throat, or ear infections treated during the Veteran's service could be the cause of the panhypopituitarism. 

In this regard, it is important for the examiner to understand that such medical opinions are routinely returned by the Veterans Court as being "inadequate". 

The Board interprets the October 2014 Informal Hearing Presentation as clarifying that, if the medical etiology of the claimed Addison's disease and hypothyroidism is panhypopituitarism, then the claims for service connection for Addison's disease and hypothyroidism must be understood as including a claim for service connection for panhypopituitarism.  The examiner did not identify any etiology or risk factor related to panhypopituitarism, and did not explain why panhypopituitarism diagnosed in 1991 could not have been present during the Veteran's service prior to his 1966 service discharge.  

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the March 2014 VA examination should be asked to provide an opinion as to the likely etiology of panhypopituitarism.  

The examiner should be asked to provide a specific opinion as to the likely etiology of panhypopituitarism, and specific opinion as to whether there is a 50 percent or greater likelihood (as likely as not) that probability that dysuria, gonococcal urethritis, strep throat, or ear infections treated during the Veteran's service, or other incidents of the Veteran's service, are the cause of the current panhypopituitarism.  The examiner should explain that rationale, that is, the medical or scientific information, underlying that opinion.

The examiner should be asked to provide the rationale for the conclusion that it was not 50 percent likely that panhypopituitarism was present prior to the Veteran's 1966 service discharge.  The examiner should be asked to provide a rationale for that opinion, including identifying the medical evidence which provides the clinical clues as to the time frame of the likely onset of panhypopituitarism.  

The examiner should similarly provide an opinion as to the time frame of the likely onset of Addison's disease, hypogonadism, and hypothyroidism, and any other indicator of panhypopituitarism, with reference to the medical evidence which provides the clinical clues as to the likely onset of each of the adrenal, thyroid, and other hormone deficiencies. 

If the examiner/reviewer finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

2.  If the examiner determines that additional information is required from the Veteran, the examiner should request in-person examination of the Veteran and provide the requested opinions after such additional examination is conducted.  

3.  This is a complex remand.  The AMC should carefully review the medical opinion to assure that the Veteran's contentions are addressed, to include the contentions set forth in the October 2014 Informal Hearing Presentation.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




